Citation Nr: 1031760	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease.  

2.  Entitlement to service connection for the residuals of a left 
shoulder injury.  

3.  Entitlement to service connection for the residuals of a neck 
injury.  

4.  Entitlement to service connection for right hip degenerative 
changes.  

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for nerve damage.  


WITNESS AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the VA RO in No. 
Little Rock, Arkansas.  During the course of his appeal, the 
Veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge in September 2007.  A 
transcript of this hearing has been associated with the claims 
file.  

This matter was most recently before the Board in April 2008, 
when the claims were remanded to the VA RO in No. Little Rock, 
Arkansas. (via the Appeals Management Center (AMC), in 
Washington, D.C.). The purpose of the remand was to undertake 
additional procedural and evidentiary development, to include 
obtaining outstanding in-service, VA, and private treatment 
records, worker's compensation records, and Social Security 
Administration (SSA) records.  The Board notes, and the Veteran's 
representative has conceded in an August 2009 Appellant's Post-
Remand Brief, that the RO complied with all requested development 
actions ordered in the Board's April 2008 remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  A supplemental statement of 
the case (SSOC), dated in April 2009, continued and confirmed the 
previous denials.  

Of preliminary importance, the claim of entitlement to service 
connection for nerve damage had been previously denied in an 
unappealed rating decision, dated in January 2002.  The most 
recent attempt by the Veteran to reopen the claim was received by 
VA in November 2004.  Although the RO adjudicated this service 
connection claim on the merits in the April 2005 rating decision, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The Board's disposition of this case has been delayed by the fact 
that there exists no signed VA Form 21-22a (Appointment of 
Service Organization as Claimant's Representative) of record.  
The service organization referenced in the claims file 
subsequently made attempts to contact the Veteran, but he did not 
respond.  At this juncture-and the Board would point out that no 
final decision is being issued at this time-the Board will 
proceed with the case as though the Veteran is unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board regrets an additional remand in this case.  However, 
the Veteran has not been afforded a VA examination in conjunction 
with his de novo service connection claims to date, and the 
recent jurisprudence on the matter of lay evidence from the 
United States Court of Appeals for Veterans Claims (Court) and 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has underscored the potential probative value 
of lay evidence in such cases.  Notably, the Federal Circuit has 
unambiguous sly held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations of 
the witness.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 
2009).

In the present case, the Veteran contends that he sustained low 
back, left shoulder, neck and right hip injuries that resulted in 
residual disabilities due to a dog attack that reportedly 
occurred during his military service.  These assertions are 
supported by testimony provided by the Veteran and his sister in 
his September 2007 hearing, corroborating his reported 
symptomatology.  Regrettably, attempts by VA to obtain treatment 
records from the Lackland Air Force Base yielded a negative 
response.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) 
(VA has a heightened obligation to explain findings and carefully 
consider the benefit-of-the-doubt rule where government records 
are presumed destroyed).  The service treatment reports that are 
of record do, however, show treatment on several occasions for a 
back ache.  Since service, the Veteran has been diagnosed with 
lumbar spine, left shoulder, and neck disorders and was also seen 
for complaints of right hip pain on several occasions.  Given the 
Federal Circuit's holding in Davidson, the Board finds that a VA 
examination addressing these four disabilities is "necessary" 
under 38 U.S.C.A. § 5103A(d) (West 2002).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold for determining 
whether there is an indication that the disability in question 
may be associated with the veteran's service or with another 
service-connected disability is low).

Should service connection be established for a low back or neck 
disability, that determination could profoundly affect the 
disposition of the issue of whether new and material evidence has 
been received to reopen a claim for service connection for nerve 
damage.  See 38 C.F.R. §§ 3.310, 4.71a, Diagnostic Code 5243 
(2009).  As such, a Board adjudication on that issue must be 
deferred until the development on the other service connection 
claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed lumbar spine, left 
shoulder, neck, and right hip disorders.  
The examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, the Veteran's 
lay history, and the clinical findings of 
the examination, the examiner is requested 
to provide a diagnosis corresponding to the 
claimed lumbar spine, left shoulder, neck, 
and right hip disorders.  If a disability 
of the right hip is not present, the 
examiner should so state.  For each 
diagnosed disorder, the examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that the 
disorder is etiologically related to the 
Veteran's period of active service, 
including his reported dog attack.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  Then, the claims should be 
readjudicated.  If the determination of any 
of these claims remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


